Citation Nr: 9930227	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-13 954	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for arthritis of the 
spine.



REPRESENTATION

Appellant represented by:	Delaware Commission on 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
August 1970.  

Service connection for PTSD was previously denied by the 
Board of Veterans' Appeals (hereinafter Board) in a decision 
of December 1985, on the basis that the evidence did not 
establish a definite diagnosis of PTSD.  

This current matter came before the Board on appeal from a 
rating decision of September 1997, by a VA Regional Office 
(RO), which denied the veteran's claims of entitlement to 
service connection for PTSD and arthritis of the spine.  The 
notice of disagreement with this determination was received 
in December 1997.  The statement of the case was issued in 
April 1998.  The substantive appeal was received in August 
1998.  Lay statements were received in August and October 
1998.  Records from the U.S. Army and Joint Services 
Environmental Support Group (ESG) [presently, the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)] and 
the National Personnel Records Center (NPRC) were received in 
October 1998.  A supplemental statement of the case was 
issued in February 1999.  

On June 30, 1999, the veteran appeared and offered testimony 
at a hearing before the undersigned Member of the Board, 
sitting at the Wilmington, Delaware RO.  At that time and 
subsequent thereto, the veteran filed additional evidence 
that had not been previously considered by the RO.  However, 
the veteran waived review of the additional evidence by the 
RO and the issuance of a supplemental statement of the case.  
Therefore, pursuant to 38 C.F.R. § 20.1304(c) (1999), that 
evidence need not be considered by the RO.  The appeal was 
received at the Board in September 1999.  

Although the RO determined that new and material evidence had 
been submitted to warrant reopening the veteran's claim for 
service connection for PTSD, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) held in 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), that the new and 
material evidence requirement is a material legal issue which 
the Board has a legal duty to address, regardless of the 
regional office's actions.  Thus, the Board will first 
address the issue as characterized on the title page herein, 
namely whether new and material evidence has been submitted 
to reopen the veteran's claim of entitlement to service 
connection for PTSD. 

For reasons that will be set forth below, the issue of 
entitlement to service connection for arthritis of the spine 
will be addressed in the remand section following the 
decision.  


FINDINGS OF FACT

1.  In a December 1985 decision, the Board denied entitlement 
to service connection for PTSD.  

2.  The evidence submitted since the December 1985 Board 
decision includes numerous medical records, including the 
report of a VA compensation examination, reflecting a 
definite diagnosis of PTSD, and several lay statements 
confirming that the veteran served in combat in Vietnam; 
therefore, the evidence is new and material as it bears 
directly and substantially on the specific matter under 
consideration and must be considered in order to fairly 
decide the merits of the claim.  

3.  The claim of entitlement to service connection for PTSD 
is supported by evidence demonstrating that the claim is 
plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  The December 1985 Board decision which denied service 
connection for PTSD is final.   (38 U.S.C.A. §§ 7103(a), 
7104(b) (West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1999).  

2.  The evidence received since the December 1985 decision, 
which denied service connection for PTSD, is new and 
material, and the veteran's claim for PTSD has been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1105 (1999).  

3.  The veteran's claim of entitlement to service connection 
for PTSD is well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence to reopen a claim for service 
connection for PTSD.

Legal analysis.

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).  The Board notes that the applicable regulation 
requires that new and material evidence is evidence which has 
not been previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant and which, by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999).  

In regard to the term "new and material," the Court has 
stated that "new" evidence means more than evidence which was 
not previously physically of record.  To be "new," additional 
evidence must be more that merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In order for evidence to 
be "material," in Colvin the Court stated that "there must be 
a reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome."  

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court 
expounded upon the "two-step analysis" which must be 
conducted under 38 U.S.C.A. § 5108 (West 1991) as set forth 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991) in order 
to determine if new and material evidence has been submitted.  
First, the Court in Evans stated that it must be determined 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material when "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Second, if the 
evidence is new and material, the Board must reopen the claim 
and review all the evidence of record to determine the 
outcome of the claim on the merits.  The first step involves 
three questions: (1) Is the newly presented evidence "new" 
(not of record at the time of the last final disallowance of 
the claim and not merely cumulative of other evidence that 
was then of record)? (2) Is it "probative" of the issues at 
hand? (3) If it is new and probative, then, in light of all 
of the evidence of record, is there a reasonable possibility 
that the outcome of the claim on the merits would be changed?

Recently, the United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
stated that the test created by the Court in Colvin was more 
restrictive than required by 38 C.F.R. § 3.156(a).  The 
Colvin test, as noted above, requires that, in order to 
reopen a previously denied claim, "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  Colvin at 174.  Whereas 38 C.F.R. § 3.156(a) 
requires that, to reopen a claim, evidence submitted must be 
"so significant that it must be considered in order to fairly 
decide the merits of the claim."  In Colvin, the United 
States Court of Appeals for the Federal Circuit stated that 
the Court "impermissibly replaced the agency's judgment with 
its own" and "imposed on veterans a requirement inconsistent 
with the general character of the underlying statutory scheme 
for awarding veterans' benefits."  Colvin was therefore 
specifically overruled by the United State Court of Appeals 
for the Federal Circuit in Hodge.  

The United States Court of Appeals for the Federal Circuit in 
Hodge pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  The United States Court of Appeals 
for the Federal Circuit in Hodge agreed with the Court that 
not every piece of new evidence is "material," but expressed 
concern that some new evidence might well contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability even where it will 
not eventually convince the Board to alter the prior final 
rating decision.  United States Court of Appeals for the 
Federal Circuit in Hodge further emphasized the need for a 
complete and accurate record.  

Thus, the Board observes that the United States Court of 
Appeals for the Federal Circuit in Hodge directs that the 
parameters of the definition of "new and material" evidence 
as written in 38 C.F.R. § 3.156(a) be followed as opposed to 
the Court's interpretation in Colvin which, the Board notes, 
was reiterated in Evans.  Inasmuch as the definition of "new" 
was not addressed by the United States Court of Appeals for 
the Federal Circuit, it appears that guidance in that regard 
provided by the Court is consistent with the controlling 
regulation.  However, the RO and the Board should no longer 
require that new evidence create a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome to 
reopen the claim.  Rather, the RO and the Board should only 
require that new evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim 
to reopen the claim.  

When the claim for service connection for PTSD was denied by 
the Board in December 1985, the record included the veteran's 
military personnel records, service medical records, VA 
outpatient treatment report dated in May 1973, VA outpatient 
treatment reports dated from June 1976 to March 1978, report 
of VA psychiatric evaluation dated in January 1981, report of 
VA compensation examination dated in May 1981, report of VA 
psychological evaluation dated in June 1981, veteran's 
testimony offered at a personal hearing held in March 1983, 
VA hospital summary dated from March 1983 to April 1983, VA 
hospital summary dated in June 1983, and report of VA 
compensation examination dated in January 1984.  Based on the 
evidence existing at that time the Board concluded that the 
evidence did not establish that the veteran had PTSD.

The evidence received since the December 1985 essentially 
consists of: VA hospital summary dated from July 1996 to 
September 1996; VA outpatient treatment reports dated from 
September 1996 to October 1996; report of a VA compensation 
examination in March 1997; a statement from the veteran dated 
in October 1997; lay statements dated in May and October 
1998; veteran's testimony offered at a personal hearing held 
in June 1999; and lay statements dated in July 1999.  

The Board notes that the newly received medical records are 
both "new and material;" that is, we find that the evidence 
is so significant is must be considered in order to fairly 
decide the merits of the claim.  Significantly, the medical 
evidence of record reflects a clear diagnosis of PTSD.  In 
addition, lay statements submitted by individual who served 
in the same unit as the veteran attest to the fact that their 
unit, the 173rd Airborne Brigade, engaged in direct combat 
with enemy forces in Vietnam.  Thus, it is concluded that 
there is new and material evidence and the claim is reopened.

Following the Federal Circuit's decision in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the Court had the opportunity 
to discuss the relationship between determinations of new and 
material evidence to reopen and those of well-groundedness.  
See Elkins v. West, 12 Vet. App. 209 (1999).  The Court also 
noted that, in rejecting the Colvin reasonable-possibility-
of-outcome-change test, Hodge effectively decoupled the 
existing relationship under the Court's caselaw between 
determinations of well-groundedness and of new and material 
evidence to reopen.  Prior to Hodge, no opinion of the Court 
ever suggested that evidence that was sufficient to reopen 
might not be sufficient to well ground a claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (quoting Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992)) (new and material 
evidence "is, by its nature, well[ ]grounded".); Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995) (a lower evidentiary 
threshold is applicable to determining whether a claim is 
well grounded);  Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995) (en banc) (the difference, if any, between the 
evidence necessary to present a well-grounded ("plausible") 
claim and that needed to satisfy the third new-and-material-
evidence requirement ("reasonable possibility") is slight.).  

A claimant seeking benefits under a law administered by the 
Secretary of VA shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  The Secretary 
has the duty to assist the claimant in developing facts 
pertinent to the claim if the claim is determined to be well-
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the claimant has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him in the further 
development of his claim, as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
See also Caluza v. Brown, 7 Vet. App. 498 (1995), wherein the 
Court held that a well-grounded claim requires evidence of a 
current disability, an inservice disability, and a nexus or 
link between the two.  As explained below, the Board finds 
that the veteran's claim is well-grounded.  

Service connection will be granted if it is shown that a 
particular disease or injury resulting in disability was 
incurred or aggravated during active duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b) (1999).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

In the instant case, the Board finds that the elements to 
establish a well-grounded claim, as enunciated in Caluza, are 
satisfied with regard to the veteran's claim for entitlement 
to service connection for PTSD.  A review of the record 
clearly reflects a current diagnosis of PTSD.  And, as is 
evident from the above discussion, the record includes 
several buddy statements relating to the alleged stressors. 
This evidence only for the purpose of well-grounding the 
claim is considered credible.  As the PTSD has been related 
by examiners to the presumed credible stressors, the claim is 
well grounded.  It is now incumbent upon VA to consider this 
claim on the merits; therefore, pursuant to Bernard v. Brown, 
4 Vet. App. 384 (1993), this claim is accordingly remanded 
for consideration of all the evidence.  


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is both reopened and well-grounded.  The appeal is 
granted to this extent only.  



REMAND

In view of the favorable action taken above, to find the 
claim for service connection for PTSD to be reopened and 
well-grounded, the next step is to evaluate the merits of the 
claim.  Such action, requiring the weighing of the evidence, 
must only be done after ensuring that VA's duty to assist in 
the development of well-grounded claims has been fulfilled.  

However, at this juncture, de novo review requires that all 
the evidence be carefully weighed, that probative weight be 
assigned to each item of evidence, and that credibility be 
assessed.  For purposes of considering the claim on the 
merits the lay statements or other evidence regarding 
stressors does not have to presumed credible.


The Court has found that if, during the pendency of a claim, 
the applicable regulation changes, the most favorable should 
be applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1990).  In 
this regard 38 C.F.R. § 3.304(f) changed during this appeal.
 
The veteran and his representative contend that the veteran 
suffers from PTSD as a result of stressful events experienced 
in furtherance of his duties in Vietnam.  The Board notes 
that some service personnel records have been associated with 
the file, and indicate that the veteran served in Vietnam 
from July 1968 to July 1969, and that he served as a mortar 
gunner with the 3rd Battalion, 503rd infantry, 173rd Airborne 
Brigade.  It is also significant that several lay statements 
have been submitted from individuals who served on active 
duty with the veteran, collectively attesting to the fact 
that they did serve with the veteran in the Charlie Company, 
3rd Battalion, 503rd infantry, 173rd Brigade; they also 
reported that their unit engaged in combat with enemy forces 
in Vietnam.  

It is the opinion of the Board that further development must 
be accomplished in order to clarify what stressful events the 
veteran is alleging to have been exposed to in service, and 
to verify whether these events actually occurred as claimed; 
further, the veteran should undergo a VA examination to 
ascertain if there is a clear diagnosis of PTSD.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

At his personal hearing in June 1999, it was contended that 
the veteran secondary MOS reflect that he was in 11 Charley 
which was indicative of the 173rd being an active combat 
unit.  It was also argued that the veteran met the 
qualifications for the Combat Infantry Badge.  The veteran 
indicated that his unit was sent to help out against enemy 
attacks in the Phan Thiet area and then was reassigned to 
Long Sonh area in October 1969; he stated that those were 
both areas of heavy combat.  The veteran testified that 
doctors at the VA medical center in North Carolina told him 
that he had PTSD.  It was reported that the veteran received 
treatment at the VA medical center at the Salisbury Satellite 
clinic for PTSD.  The veteran related that he injured his 
back while attempting to walk across a creek on a log when he 
fell off the log and into the creek; he stated that he has 
been told that he has degenerative disc disease of the back.  
The veteran indicated that he received treatment for his back 
at the VA hospital in Seattle, Washington, where he was 
unable to move his body; he also indicated that he was seen 
at the VA hospital in Wilmington, Delaware years ago.  The 
veteran also reported receiving treatment at the VA medical 
center in Washington, D.C in the early 1970's.  The Board 
finds that all VA records should be obtained before a 
decision is entered as they are constructively of record.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

To ensure that all evidence potentially relevant to the 
veteran's claim is obtained, and to ensure full compliance 
with due process requirements, the case is hereby remanded to 
the RO for further development as follows: 

1.  The RO should obtain all the 
veteran's VA treatment records, which are 
not currently in the claims file, 
especially those he mentioned at his 
hearing in June 1999.  All records 
obtained should be added to the claims 
folder.  

2.  The RO should contact the appropriate 
agency and have it state whether or not 
the veteran received the Combat Infantry 
Badge.  

3.  The RO should prepare a summary of 
all the claimed stressors.  This summary, 
together with a copy of the DD-Form 214, 
and the DA Form 20, or equivalent, and 
all associated documents, should be sent 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, Virginia 22150.  
They should be requested to provide any 
information that might corroborate the 
veteran's alleged stressors.  Any 
information obtained is to be associated 
with the claims folder.  

4.  The RO, for each claimed stressor, 
should make a determination if it 
occurred.  The RO should make a 
determination whether or not the veteran 
engaged in combat with the enemy.  If, 
and only if, the RO determines that the 
record establishes the existence of a 
stressor or stressors, including whether 
the veteran engaged in combat with the 
enemy, then the RO should arrange for the 
veteran to be accorded an examination to 
determine the diagnosis of all 
psychiatric disorders that are present.  
The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in PTSD.  The examination report 
should reflect review of pertinent 
material in the claims folder.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and 
one or more of the inservice stressors 
found to be established by the RO and 
state whether it was sufficient to cause 
PTSD.  The examination report should 
include the complete rationale for all 
opinions expressed.  All necessary 
special studies or tests, to include 
psychological testing and evaluation 
should be accomplished.  The claims 
folder must be made available to the 
examiner for review prior to, and during, 
the examination.  

5.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for arthritis of the 
spine.  The RO should also adjudicate the 
veteran's claim of entitlement to service 
connection for PTSD; in so doing, the RO 
should consider all of the evidence, old 
and new, on a de novo basis to determine 
if there exists a basis for granting the 
veteran's claim.  Each item of evidence 
should be carefully weighed and the 
probative weight assigned thereto.  The 
credibility of the evidence should be 
assessed and discussed.  

6.  If either decision remains adverse to 
the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, and 
reflects detailed reasons and bases for 
the decision.  They should then be 
afforded a reasonable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either factual 
or legal, as to the ultimate determination warranted in this 
case.  The purposes of the REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals







